 1

 2

 3

 4

 5                                            JS-6
 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   BHUVANDEEP SINGH SETHI,       )   NO. CV 19-4710-AG(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )           JUDGMENT
                                   )
14   LOS ANGELES COUNTY SHERIFFS, )
                                   )
15                                 )
                    Respondent.    )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed with

22   prejudice.

23

24             DATED: September 22, 2019.

25

26                                _______________________________
                                        ANDREW J. GUILFORD
27                                  UNITED STATES DISTRICT JUDGE

28
